MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Dec 04 2019, 9:06 am

court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Cleverly Lockhart                                        Curtis T. Hill, Jr.
New Castle, Indiana                                      Attorney General of Indiana
                                                         Ellen H. Meilaender
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Cleverly Lockhart,                                       December 4, 2019
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         19A-CR-1839
        v.                                               Appeal from the Howard Circuit
                                                         Court
State of Indiana,                                        The Honorable Thomas R. Lett,
Appellee-Respondent                                      Special Judge
                                                         Trial Court Cause No.
                                                         34C01-9406-CF-40



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1839 | December 4, 2019                Page 1 of 3
[1]   Cleverly Lockhart appeals the trial court’s order denying his motion for

      clarification of his sentence and registry status, arguing that the trial court erred.

      Finding this issue not yet ripe for appellate review, we vacate the trial court’s

      judgment as premature and dismiss this appeal.


[2]   On July 27, 1995, Lockhart was convicted of three counts of Class B felony

      child molestation and one count of Class C felony child molestation. This Court

      later affirmed Lockhart’s convictions but remanded with instructions for the

      trial court to impose a statutorily-authorized sentence. See Lockhart v. State, 671
N.E.2d 893, 904 (Ind. Ct. App. 1996). The trial court then re-sentenced

      Lockhart to an aggregate fifty-three-year term on April 16, 1998. Lockhart’s

      earliest possible release date is February 29, 2020.


[3]   Nearly ten years later, Lockhart petitioned for and was denied post-conviction

      relief, which this Court affirmed on November 10, 2009. Lockhart v. State, Cause

      No. 34A05-0905-PC-293 (Ind. Ct. App. Nov. 10, 2009). However, the trial

      court allowed Lockhart to file a direct appeal of his 1998 sentence, which this

      Court affirmed on May 20, 2015. Lockhart v. State, Cause No. 34A04-1407-CR-

      351 (Ind. Ct. App. May 20, 2015). Following another round of unsuccessful

      post-conviction litigation, Lockhart ultimately filed a motion for clarification of

      his sentence and registry status on January 31, 2019. On July 9, 2019, the trial

      court issued an order denying that motion. Lockhart now appeals.


[4]   Lockhart’s sole argument on appeal is that the trial court erred when it denied

      his motion for clarification of his sentence and registry status. Currently,


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1839 | December 4, 2019   Page 2 of 3
      Lockhart is incarcerated and serving out his sentence for felony child

      molestation. Lockhart has not been ordered to register as a sex offender

      following release from the Department of Correction, and we will not know of

      the trial court’s orders until, at the earliest, February 29, 2020—provided that

      Lockhart is even released then. In other words, Lockhart’s release date is not

      readily apparent, and whether he will be required to register as a sex offender is

      unknown. Therefore, any motion to clarify Lockhart’s registry status is

      speculative in nature. See, e.g., Gardner v. State, 923 N.E.2d 959, 960 (Ind. Ct.

      App. 2009). Given this conjecture, we find that this issue is not yet ripe for

      appellate review.


[5]   The judgment of the trial court is vacated as premature, and we dismiss this

      appeal.


      Riley, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1839 | December 4, 2019   Page 3 of 3